Wmr J.,
dixxenting. The order of sale in this partition suit, fixing the terms at part cash and the balance on one and two years, was rendered on the agreement of the parties; it was in effect a consent judgment. The curator ad hoc, representing the absentee, Thos. 0. McCall, *716had no authority to give consent or make any agreement in the premises.
In my opinion the sale was merely a consent sale, and the purchaser acquired no valid title.
I therefore dissent.
Justice Morgan concurs in this dissenting opinion.